      Case 18-90182-LA             Filed 06/17/21         Entered 06/17/21 15:43:29              Doc 40-1     Pg. 1 of 1

                                                    Notice Recipients
District/Off: 0974−3                     User: Admin.                          Date Created: 6/17/2021
Case: 18−90182−LA                        Form ID: pdfO1                        Total: 5


Recipients of Notice of Electronic Filing:
aty         Brian T. Harvey         bharvey@buchalter.com
aty         Jeannie Kim         jkim@friedmanspring.com
                                                                                                               TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Strategic Funding Source, Inc.     Buchalter, a Professional Corporation     c/o Jeannie Kim    55 2nd St.
            17th Fl.      San Francisco, Ca 94105
dft         Vincent A Di Nino        4231 Balboa Ave., Apt. 1079        San Diego, CA 92117
dft         Angeliquea M Di Nino         4231 Balboa Ave., Apt. 1079       San Diego, CA 92117
                                                                                                               TOTAL: 3
